DONNELLY, Judge.
Appellant, John Hall, was charged in the Circuit Court of the City of St. Louis with robbery in the first degree by means of a dangerous and deadly weapon. He entered a plea of not guilty, and trial began. He interrupted the trial, entered a plea of guilty, and was sentenced to life imprisonment.
The facts elicited from appellant when he entered his plea of guilty identify appellant as the man who assisted Gilbert Madison in robbing Usselman’s Market in the City of St. Louis (see State v. Madison, Mo., 459 S.W.2d 291).
On December 16, 1969, appellant filed a motion to vacate under S.Ct. Rule 27.26, V.A.M.R. The grounds alleged in the motion were as follows: “(a) Thought that same evidence of telephone conversations admitted against co-defendant Gilbert Madison would be also admitted against defendant Hall, (b) The State eliminated all negroes from the panel of jurors in co-defendant Gilbert Madison's trial and defendant John Hall felt the same in his trial, (c) Defendant John Hall was promised that the other cases pending against him would be nolle prossed if he plead guilty.”
The trial court held an evidentiary hearing, with appellant and his attorney present, thereafter entered findings of fact and conclusions of law, and denied the motion to vacate.
There is nothing to be said on this appeal which would be of any “precedential value” (Cf. Rule 14, United States Court of Appeals for the Eighth Circuit, effective May 1, 1971). We have reviewed the transcript of the record made at the time appellant’s plea of guilty was taken, have reviewed the transcript of the 27.26 hearing, and believe the findings of the trial court are not clearly erroneous.
The judgment is affirmed.
MORGAN, P. J., and HENLEY, Alt. J., concur.
FINCH, J., not sitting.